Citation Nr: 1601791	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  10-04 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for low back strain with spondylolysis.  

2. Entitlement to service connection for a respiratory condition, to include asthma.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1999 to October 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from January, May, and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO).

The Veteran requested a hearing before the Board.  Though he is incarcerated a videoconference hearing was arranged with the correctional institution in which he was incarcerated.  The hearing was scheduled to occur on November 24, 2015.  Prior to the hearing the Veteran was transferred to a different correctional institution.  This correctional institution has indicated it cannot accommodate a videoconference before the Board.  The Veteran was informed of this via a November 2015 letter.  In that same letter the Veteran was notified of other ways to provide additional evidence or argument to the Board.  In light of this, the Board will proceed with adjudication of the claim.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to a rating in excess of 10 percent for low back strain with spondylolysis.  The Board finds that a new VA examination should be conducted to determine the current severity of the Veteran's condition.  The Veteran's most recent VA examination was in November 2008.  In a September 2009 VA treatment note the Veteran complains of bowel and bladder incontinence associated with his back disability.  This is evidence the Veteran condition has worsened since the previous VA examination. The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).
The Veteran also claims entitlement to service connection for a respiratory condition, to include asthma.  The medical records indicate a current diagnosis of asthma.  On a July 2003 Report of Medical History the Veteran indicated problems with bronchitis.  The medical examiner indicated that the Veteran had a history of bronchitis but it was acute and had resolved.  The record also contains a letter from Dr. G.W.S., a physician specializing in pulmonary diseases, in which the doctor states "[i]n my professional opinion, it is possible that his [the Veteran's] asthma dates back to his military service ...."   

The VA has a duty to provide an examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2015); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, it is necessary that VA examinations be conducted and opinions with supporting rational provided on the etiology of Veteran's respiratory condition.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the current severity and extent of the Veteran's low back strain with spondylolysis.  The examiner must review the claims folder in conjunction with the examination.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished. 

The examination must include range of motion studies of the thoracolumbar spine.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  The examiner should further address whether, and if so to what extent, there is ankylosis of the thoracolumbar spine.  The examiner should discuss whether the Veteran's disabilities have resulted in doctor-prescribed bedrest; if so, the examiner should address the frequency and duration of such bedrest in the past 12 months.

The examiner should also identify any evidence of neurological disorders, including neuropathy in the lower extremities or bowel or bladder impairment due to the service-connected disability.  Any sensory or motor impairment in the extremities due to service-connected disabilities should be identified.  The examiner should provide an opinion with respect to any symptoms due to nerve root impingement as to whether they are mild, moderate, moderately severe, or severe.

2. Also, schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any respiratory condition, including asthma.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file should be made available for review in connection with the examination. 

      The examiner is requested to address the following:

Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any diagnosed respiratory condition is etiologically related to the Veteran's active duty service?

As to both examinations, the examiners are requested to provide a complete rationale for any opinion expressed based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




